          Case 8:21-cv-02348-TJS Document 1 Filed 09/15/21 Page 1 of 13



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND
                                Baltimore Division



 VANCE GREENE
 14728 Mount Calvert Road
 Upper Marlboro, Maryland 20722
 Prince George’s County

 TIFFANY CANNON
 14728 Mount Calvert Road
 Upper Marlboro, Maryland 20722
 Prince George’s County
                                             Civil Action No.
 Plaintiffs

 v.
                                             JURY TRIAL DEMANDED
 CROWN EQUIPMENT CORPORATION
 44 South Washington Street
 New Bremen, Ohio 45869

 Serve:
 The Corporation Trust, Inc.
 2405 York Road, Suite 201
 Lutherville Timonium, Maryland
 21093

Defendant.

                                    COMPLAINT

       COMES NOW, the Plaintiffs, VANCE GREENE and TIFFANY CANNON, by and

through counsel, and hereby bring this Complaint for damages against the Defendant, CROWN

EQUIPMENT CORPORATION, and aver the following:
      Case 8:21-cv-02348-TJS Document 1 Filed 09/15/21 Page 2 of 13



                        PARTIES AND JURISDICTION

1. Plaintiff VANCE GREENE, at all times mentioned, was and is an adult resident of

   Maryland.

2. Plaintiff TIFFANY CANNON, at all times mentioned, was and is an adult resident of

   Maryland.

3. Defendant CROWN EQUIPMENT CORPORATION (hereinafter “CROWN”) at all times

   mentioned, was and is an Ohio corporation, organized and existing under the laws of the state

   of Ohio, with its principal place of business located at 40 South Washington Street, New

   Bremen, Ohio 45869.

4. Defendant CROWN is authorized to do and does business in the state of Maryland and has

   a registered agent with the Maryland Department of State for the purpose of service of

   process located at The Corporation Trust, Incorporated, 2405 York Road, Suite 201,

   Lutherville Timonium, Maryland 21093.

5. At all relevant times herein, Defendant CROWN transacted and still transacts business within

   the state of Maryland.

6. At all relevant times herein, Defendant CROWN performed and still performs work within

   the state of Maryland.

7. At all relevant times herein, Defendant CROWN contracted and still contracts to supply

   goods, services or manufactured products within the state of Maryland.

8. At all relevant times herein, Defendant CROWN committed tortious acts outside of the state

   of Maryland causing injury to person in the state of Maryland.

9. At all relevant times herein, Defendant CROWN did and does regularly solicit business and

   engage in a persistent course of conduct in the state of Maryland.


                                                                                              2
      Case 8:21-cv-02348-TJS Document 1 Filed 09/15/21 Page 3 of 13



10. At all relevant times herein, Defendant CROWN derived and still derives substantial revenue

   from goods and manufactured products used and/or services rendered within the state of

   Maryland.

11. At all relevant times herein, Defendant CROWN designed, manufactured and sold products

   used in Maryland, including the lift truck which is the subject of this lawsuit.

12. At all relevant times herein, Defendant CROWN expected or should have reasonably

   expected its acts to have consequences within the state of Maryland.

13. At all relevant times herein, Defendant CROWN derived and still derives substantial revenue

   from interstate and international commerce.

14. Defendant CROWN designed, manufactured, assembled, tested, labeled, inspected,

   marketed, distributed, promoted, sold and monitored the product which is the subject of this

   lawsuit, a Crown RC3020-30 lift truck, serial number: 1A241011 (“the subject lift truck”).

15. At all relevant times herein, Defendant CROWN was the designer, manufacturer, assembler

   and seller of the subject lift truck.

16. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a) in that the

   matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs,

   and is between citizens of different states.

17. Venue is proper in this Court pursuant to 28 U.S.C. §1391(b) in that a substantial part of

   the events giving rise to this action occurred in this District.

                             FACTUAL ALLEGATIONS
18. On October 5, 2018, Plaintiff GREENE was an employee of Maryland Industrial Trucks,

   Inc. As a part of his employment, Plaintiff GREENE regularly performed maintenance on

   lift trucks.


                                                                                             3
      Case 8:21-cv-02348-TJS Document 1 Filed 09/15/21 Page 4 of 13



19. At the time of the subject incident, Plaintiff GREENE was certified to operate lift trucks

   similar to, and including, the subject lift truck.

20. Upon information and belief, at some point prior to the subject incident, Defendant

   CROWN sold and/or distributed the subject lift truck to Regency Fireplace Products

   located at 2201-B Lakeside Blvd., Edgewood, MD 21040 (“Regency”).

21. On October 5, 2018, as a part of his duties as an employee for Maryland Industrial Trucks,

   Plaintiff GREENE went to Regency to perform preventative maintenance on the subject

   lift truck.

22. At this time and place, Plaintiff GREENE entered the warehouse at Regency and located

   the subject lift truck. Plaintiff GREENE needed to move the subject lift truck closer to his

   work van, which was parked outside the warehouse, so that he could perform the necessary

   maintenance.

23. Plaintiff GREENE boarded the subject lift truck and began to drive it, forks trailing,

   through the warehouse toward the exit.

24. To get back to his work van, Plaintiff GREENE needed to drive the subject lift truck out

   of the warehouse and down a ramp to the parking lot where his work van was parked.

25. As Plaintiff GREENE approached the ramp, he was traveling at a crawling speed; however,

   as the subject lift truck descended the ramp, the subject lift truck began to accelerate

   uncontrollably.

26. Plaintiff first attempted to apply the floor brake in order to stop or slow the subject lift

   truck, but the application of the floor brake did not stop or slow the subject lift truck.

27. In order engage the floor brake, the design of the subject lift truck required Plaintiff

   GREENE to raise his left foot from the floor of the subject lift truck.



                                                                                                4
      Case 8:21-cv-02348-TJS Document 1 Filed 09/15/21 Page 5 of 13



28. Plaintiff GREENE next tried to disconnect the power to the subject lift truck in an effort to

   stop.

29. At some point during the incident, Plaintiff GREENE’s left foot exited the subject lift

   truck’s occupant compartment because of the defective brake design and the lack of a door

   or guard on the occupant compartment entry and exit point.

30. The subject lift truck impacted a concrete barrier on the side of the ramp and Plaintiff

   GREENE’s left foot was crushed between the subject lift truck and the concrete barrier,

   causing immediate amputation of Plaintiff’s left foot.

31. As a direct and proximate result of the aforementioned events, Plaintiff GREENE suffered

   severe and permanent injuries, including but not limited to, amputation of Plaintiff’s left

   foot, which ultimately required his leg to be amputated below the knee. These injuries

   required substantial medical, hospital, nursing and allied care, treatment and evaluation,

   including surgical intervention, physical rehabilitation, and prescriptions.

32. Plaintiff GREENE will suffer from these injuries for the rest of his life and as a direct and

   proximate result of the aforementioned events will incur further damages in the future

   including but not limited to: impaired mobility in gait; impaired self-care and activities of

   daily living; permanent disability of the body as a whole; weakness, lack of stamina, pain,

   suffering and emotional and mental anguish; lost wages and permanent impairment of his

   earning capacity and permanent impairment of the enjoyment of life.


                               CAUSES OF ACTION
                       Count I – Strict Liability – Defective Design
33. Plaintiff incorporates and realleges paragraphs 1 through 32 of this Complaint as if fully

   set forth herein.



                                                                                               5
      Case 8:21-cv-02348-TJS Document 1 Filed 09/15/21 Page 6 of 13



34. The subject lift truck and its parts and components were designed, manufactured,

   assembled, tested, labeled, inspected, marketed, distributed, monitored, promoted, and sold

   by Defendant CROWN.

35. Defendant CROWN was in the business of selling products such as, and including, the

   subject lift truck.

36. Defendant CROWN expected the subject lift truck to reach the end user without substantial

   change to the condition in which it was sold.

37. At the time of the subject incident, the subject lift truck was in substantially the same

   condition that it was in when it was placed into the stream of commerce by Defendant

   CROWN.

38. The subject lift truck, when used foreseeably and as intended, was defective and

   unreasonably dangerous when Defendant CROWN placed it into the stream of commerce

   because the subject lift truck had one or more of the following defects:

               a. The subject lift truck did not have a door or guard to protect the operator in

                   the event of a collision;

               b. The subject lift truck’s brake pedal required the operator to raise his left foot

                   to activate the brake which increased the likelihood of crush injuries outside

                   the occupant compartment;

               c. The subject lift truck’s brake pedal was designed in a location that exposed

                   the operator’s left leg and foot to an unguarded area;

               d. The subject lift truck lacked a safe and effective occupant compartment

                   zone;




                                                                                                 6
      Case 8:21-cv-02348-TJS Document 1 Filed 09/15/21 Page 7 of 13



               e. The subject lift truck’s plugging or hand control system was subject to

                   failure or inconsistent performance during foreseeable use;

               f. The subject lift truck was defective due to its propensity to accelerate

                   uncontrollably while descending a foreseeable ramp or grade;

               g. The subject lift truck lacked a ramp or incline speed control and stability

                   system intended to keep the lift truck at a safe and controllable speed when

                   descending a ramp or grade;

               h. Failure to equip the subject lift truck with or to notify consumers of feasible

                   alternative designs which were available and in production in the United

                   States at the same time that the subject lift truck was designed,

                   manufactured, assembled, tested, labeled, inspected, marketed, distributed,

                   monitored, promoted and sold by the Defendant CROWN.

39. The defects alleged above rendered the subject lift truck unreasonably dangerous to an

   extent beyond that which would be contemplated by the ordinary consumer with the

   ordinary knowledge common to the community as to the subject lift truck’s characteristics.

40. Defendant CROWN knew or should have known of the substantial dangers involved in the

   reasonably foreseeable and intended use of the subject lift truck and its parts and

   components, whose defective design caused Plaintiff GREENE to suffer his debilitating

   injuries.

41. As of January 2005, at or around the time the subject lift truck was designed and

   manufactured, Defendant CROWN was on notice of over 460 serious lower left extremity

   injuries resulting from a lift truck hitting a fixed object such as a pole or wall.




                                                                                               7
      Case 8:21-cv-02348-TJS Document 1 Filed 09/15/21 Page 8 of 13



42. Moreover as of the date of the subject incident, Defendant CROWN was on notice of over

   1,200 lower left extremity injuries suffered while using a Crown standup rider lift truck.

43. Defendant CROWN knew of the defects alleged herein through hundreds of other similar

   incidents, lawsuits, customer complaints, reports and other sources but failed to redesign

   the subject product’s brake pedal design or equip the subject product with necessary,

   reasonable, and feasible safety features including but not limited to a door or occupant

   compartment guard.

44. As a direct and proximate result of Defendant CROWN’s defective design of the subject

   lift truck, Plaintiff VANCE GREENE was caused to suffer past, present and future

   damages in excess of $75,000, including but not limited to economic damages, expenses

   for medical treatment, lost wages and permanent impairment of earning capacity,

   permanent impairment of the enjoyment of life, physical pain and suffering, and emotional

   and psychological pain and suffering.

45. Therefore, Defendant CROWN is strictly liable in tort for the damages suffered by Plaintiff

   GREENE as a direct and proximate result of the defective design of the subject lift truck.



                       Count II – Strict Liability –Failure to Warn

46. Plaintiff incorporates and realleges paragraphs 1 through 45 of this Complaint as if fully

   set forth herein.

47. At all times relevant hereto, Defendant CROWN failed to warn users of the subject lift

   truck of the dangers related to the product and specifically the aforementioned defective

   design of which CROWN knew, or should have known, and which were not obvious to the

   user and/or which the user might not reasonably anticipate and fully appreciate.



                                                                                                8
      Case 8:21-cv-02348-TJS Document 1 Filed 09/15/21 Page 9 of 13



48. The subject lift truck was expected to and did reach the end user without substantial change

   to the condition it was in when CROWN placed it in the stream of commerce.

49. At all times relevant hereto, Defendant CROWN knew or should have known that due to

   the brake pedal design and lack of an occupant compartment guard or door, that in a

   situation in which the operator was required to use the left foot brake pedal, the user was

   exposed to an unreasonable risk of serious injury to his or her lower left leg.

50. As of January 2005, at or around the time the subject lift truck was designed and

   manufactured, Defendant CROWN was on notice of over 460 serious lower left extremity

   injuries resulting from a lift truck hitting a fixed object such as a pole or wall.

51. Moreover as of the date of the subject incident, Defendant CROWN was on notice of over

   1,200 lower left extremity injuries suffered while using a Crown standup rider lift truck.

52. At all times relevant hereto, Defendant CROWN had a continuing duty to warn of product

   defects which it becomes aware of or discovers after the time of sale.

53. At all times relevant hereto, Defendant CROWN was aware of the defects in the subject

   lift truck and its parts and components, through hundreds of other similar incidents,

   lawsuits, customer complaints, reports and other sources but failed to warn Plaintiff

   GREENE, other users and/or the general public of the risks associated with the same.

54. Because of Defendant CROWN’s failure to warn both pre-sale and post-sale, the subject

   lift truck was in a defective condition at the time it left the control or possession of CROWN

   and was unreasonably dangerous to the users of the subject lift truck.

55. As a direct and proximate result of Defendant CROWN’s failure to warn both pre-sale and

   post-sale, Plaintiff VANCE GREENE was caused to suffer past, present and future

   damages in excess of $75,000, including but not limited to economic damages, expenses



                                                                                                9
     Case 8:21-cv-02348-TJS Document 1 Filed 09/15/21 Page 10 of 13



   for medical treatment, lost wages and permanent impairment of earning capacity,

   permanent impairment of the enjoyment of life, physical pain and suffering, and emotional

   and psychological pain and suffering.

56. Therefore, Defendant CROWN is strictly liable in tort for the damages suffered by Plaintiff

   GREENE as a direct and proximate result of CROWN’s failure to warn.

                            Count III – Breach of Warranty
57. Plaintiff incorporates and realleges paragraphs 1 through 56 of this Complaint as if fully

   set forth herein.

58. Defendant CROWN warranted and represented, both expressly and impliedly, that the

   subject lift truck was reasonably safe, fit for its intended purpose and reasonably

   foreseeable uses, and of merchantable quality.

59. Plaintiff relied upon the skill and judgment of Defendant CROWN and upon the aforesaid

   warranties and representations and expected that the subject lift truck was reasonably safe.

60. Defendant CROWN’s representations and warranties were false and misleading because

   the subject lift truck was defective, hazardous, dangerous, not reasonably safe, not

   crashworthy, not fit for its intended or reasonably foreseeable uses, not of merchantable

   quality and did not meet the expectations of consumers, including Plaintiff GREENE.

61. Thus, Defendant CROWN breached its expressed and implied warranties.

62. As a direct and proximate result of Defendant CROWN’s breach of warranty, Plaintiff

   VANCE GREENE was caused to suffer past, present and future damages in excess of

   $75,000, including but not limited to economic damages, expenses for medical treatment,

   lost wages and permanent impairment of earning capacity, permanent impairment of the

   enjoyment of life, physical pain and suffering, and emotional and psychological pain and

   suffering.

                                                                                            10
     Case 8:21-cv-02348-TJS Document 1 Filed 09/15/21 Page 11 of 13



                                      Count IV – Negligence

63. Plaintiff incorporates and realleges paragraphs 1 through 62 of this Complaint as if fully

   set forth herein.

64. At all times relevant hereto, Defendant CROWN had a duty to use reasonable care in the

   design, manufacturing, assembling, testing, labeling, inspecting, marketing, distributing,

   monitoring, promoting, selling, servicing and maintaining of the subject lift truck, its parts

   and components.

65. Defendant CROWN breached its duty of care with respect to the subject lift truck, in that

   the subject lift truck was defective and unreasonably dangerous for its foreseeable uses due

   to the defects alleged herein and a lack of adequate warnings for known hazards.

66. At all times relevant hereto, Defendant CROWN had a continuing duty to warn of product

   defects which it becomes aware of or discovers after the time of sale.

67. As of January 2005, at or around the time the subject lift truck was designed and

   manufactured, Defendant CROWN was on notice of over 460 serious lower left extremity

   injuries resulting from a lift truck hitting a fixed object such as a pole or wall.

68. Moreover as of the date of the subject incident, Defendant CROWN was on notice of over

   1,200 lower left extremity injuries suffered while using a Crown standup rider lift truck.

69. Defendant CROWN breached its post-sale duty to warn by failing to provide an adequate

   warning for the known hazards alleged herein despite the countless other incidents putting

   it on notice thereof.

70. Defendant CROWN was aware of the defects in the subject lift truck and its parts and

   components, through hundreds of other similar incidents, lawsuits, customer complaints,

   reports and other sources, but negligently failed to take reasonable and appropriate steps to



                                                                                              11
     Case 8:21-cv-02348-TJS Document 1 Filed 09/15/21 Page 12 of 13



   redesign the subject lift truck or warn Plaintiff GREENE, other users and/or the general

   public of the risks associated with the same. Moreover, Defendant CROWN continued and

   continues to sell these products, even after being put on notice of serious injuries resulting

   from the subject lift truck.

71. Defendant CROWN knew or should have known that the design of the subject lift truck

   was defective and created an unreasonable risk of injury to users of the subject lift truck

   including Plaintiff GREENE.

72. The fact that Defendant CROWN has sold similar lift trucks, equipped with doors or guards

   on the operator compartment, to other customers on special request after numerous injuries,

   further demonstrates their lack of reasonable care in selling the subject lift truck without

   those same safety devices and measures.

73. Defendant CROWN’s negligence in failing to properly design, manufacture, and

   communicate the defect in the subject lift truck created a clear and immediate risk of

   serious bodily injury to the end users of the product.

74. As a direct and proximate result of Defendant CROWN’s negligence, Plaintiff VANCE

   GREENE was caused to suffer past, present and future damages in excess of $75,000,

   including but not limited to economic damages, expenses for medical treatment, lost wages

   and permanent impairment of earning capacity, permanent impairment of the enjoyment of

   life, physical pain and suffering, and emotional and psychological pain and suffering.

75. Therefore, Defendant CROWN is liable in tort for the damages suffered by Plaintiff

   GREENE as a direct and proximate result of CROWN’s negligence.




                                                                                              12
         Case 8:21-cv-02348-TJS Document 1 Filed 09/15/21 Page 13 of 13



                                 Count V – Loss of Consortium

   76. Plaintiff incorporates and realleges paragraphs 1 through 75 of this Complaint as if fully

       set forth herein.

   77. Plaintiff TIFFANY CANNON is and was at all times relevant hereto the lawful spouse of

       Plaintiff VANCE GREENE.

   78. As a direct and proximate result of the defects in the subject lift truck and the negligent

       acts and omissions of Defendant CROWN, as described in the above Paragraphs of this

       Complaint, Plaintiff TIFFANY CANNON has suffered a loss of spousal consortium,

       including a loss of companionship, society, services, affection, assistance, sexual relations

       and other amenities of married life.



       WHEREFORE, Plaintiffs VANCE GREENE and TIFFANY CANNON demand judgment

of and against Defendant CROWN EQUIPMENT CORPORATION for compensatory damages

in excess of $75,000.00, fees and costs, as well as such further and additional relief as the nature

of this case may require and which this Honorable Court deems just and proper.

                                  JURY TRIAL DEMANDED

       Plaintiff demands a trial by jury on all issues so triable.

                                                       Respectfully submitted,

                                                       ASHCRAFT & GEREL, LLP

                                                       /s/ Drew LaFramboise
                                                       Drew LaFramboise, Esq. (#20288)
                                                       8403 Colesville Rd., Ste. 1250
                                                       Silver Spring, MD 20910
                                                       (301) 770-3737
                                                       (301) 881-6132 fax
                                                       dlaframboise@ashcraftlaw.com

                                                                                                 13
